DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation “the sampling frequency of the 25first and the second pressure sensor is 10 kHz or higher, more preferably, 20 kHz or higher, most preferably, 40 kHz or higher”. It is not clear if the applicant wants to claim a sampling frequency at 10 kHz, 20 kHz, 40 kHz, all three, some range of them, or a range involving those and higher kHz. For the purposes of substantive examination, it is presumed that any sampling frequency 10 kHz or higher reads on this claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana et al (U.S. Patent Application No. 2010/0113949, cited in applicant’s 11/14/2018 IDS, hereinafter Sathyanarayana) in view of Wood et al (U.S. Patent Application No. 2013/0291871, hereinafter Wood), as evidenced by Cohen et al (U.S. Patent Application No. 2003/0100839, hereinafter Cohen). 
Regarding Claim 1, Sathyanarayana discloses an apparatus for pulse wave velocity (PWV) determination in a vessel (Element 200, Fig. 2), the apparatus comprising: 
an intravascular device configured to be positioned within the vessel (“104 can be any device configured for insertion into a blood vessel of a living being”, [0022]), the intravascular device including: 
a flexible elongate member (Element 104, Fig. 1)  having a proximal portion (Element 114, Fig. 1) and a distal portion (Element 112, Fig. 2); 
a first pressure sensor coupled to the distal portion of the flexible elongate member (one element 106, Figure 6A); and 
a second pressure sensor coupled to the distal portion of the flexible elongate member at a position spaced from the first pressure sensor ( the other element 106, Fig. 6A) by a first distance along a length of the flexible elongate member (“Preferably, data collection devices 106 are separated by a known distance 602”, [0041]) such that the first pressure sensor is configured to monitor pressure within the vessel at a first location (211, Fig. 2) and the second pressure sensor is configured to monitor pressure within the vessel at a second location (210, Fig. 2, “This embodiment can allow the collection of data at locations 210 and 211”, [0041]) spaced from the first location; and 
a processing system (Element 102, Fig. 1) in communication with the intravascular device, the processing system configured to: 
receive first pressure data associated with the monitoring of the pressure at the first location within the vessel by the first pressure sensor (“102 can be configured to examine the pressure measurements from each location”, [0045]; one of these locations is 211); 
receive second pressure data associated with the monitoring of the pressure at the second location within the vessel by the second pressure sensor (“102 can be configured to examine the pressure measurements from each location”, [0045]; one of these locations is 210); and 
determine a pulse wave velocity of fluid within the vessel based on the received first and second pressure data (“…and calculate the velocity of [pulse] wave 201 based on the time at which the peak pressure measurement is made at each location 210 and 211 and the known distance 602 between sensors 106 according to equation (1)”, [0045]),
wherein the vessel is a renal artery (“200 can be any type of blood vessel such as an artery…”, [0026]; the artery genus covers a renal artery species). 
Sathyanarayana discloses the claimed invention except for expressly disclosing the sampling frequency of the first and the second pressure sensor being 10 kHz or higher, more preferably, 20 kHz or higher, most preferably, 40 kHz or higher.  However, Wood teaches the sampling frequency of a capacitive pressure sensor to be higher than 10 kHz (“the sensor may be a CMUT…sensor…in certain embodiments, a sweep of the transmission frequency measures the resonant frequency of the pressure transducer, which is a function of cuff pressure”, [0024]; the frequency is in the 2.450 GHz center frequency or the 5.800 GHz band (or higher), [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling frequency of the pressure sensors for pulse wave velocity determination of Sathyanarayana, with the sampling frequency being higher than 10 kHz of Wood, because issues of accuracy must be addressed in order to make a successful pressure sensor, as taught by Cohen ([0017]).
Regarding Claim 3, modified Sathyanarayana discloses the apparatus of claim 1, wherein the pulse wave velocity is determined as D1/Δt (Equation 1, located between [0032] and [0033]), where D1 is the first distance (“If the distance separating locations 210 and 211 is one centimeter…”, [0033]) and Δt is an amount of time between a pulse wave reaching the first location and the pulse wave reaching the second location (The peaks of the pulse wave at locations 210 and 211 at 0.433 and 0.533, respectively, give a difference of 0.1 s, which is then used in Equation 1, [0031-0033]). (It is noted by the examiner that while this equation is used in an embodiment utilizing imaging sequences instead of pressure sensing, Sathyanarayana teaches that the embodiments in Figs. 6A-6B can be used with both imaging-based and sensor-based methods, [0043]).
Regarding Claim 4, modified Sathyanarayana discloses the apparatus of claim 3, wherein an identifiable feature (“peak pressure measurement”, [0045]) of the first and second pressure data is utilized to determine the amount of time between the pulse wave reaching the first and second locations (the velocity of the wave 201 [is calculated] based on the time at which the peak pressure measurement is made at each location”, [0045]; this implies that both time points are known, which means the difference between the time points is also known). 
Regarding Claim 5, modified Sathyanarayana discloses the apparatus of claim 4, wherein the identifiable feature is at least one of: a 10maximum pressure (“the time at which the peak pressure measurement is made at each location 210 and 211”, [0045]), a minimum pressure, or a slope.
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Sverdlik et al (U.S. Patent Application No. 2014/0012133, cited in applicant 11/14/2018 IDS, hereinafter Sverdlik), and further in view of Wood, as evidenced by Cohen and Non-Patent Literature (NPL) to Lurz (“Aortic pulse wave velocity as a marker for arterial stiffness predicts outcome of renal sympathetic denervation and remains unaffected by the intervention”, cited by applicant in 11/14/2018 IDS, hereinafter Lurz). 
Regarding Claim 9, Sathyanarayana discloses a method of determining pulse wave velocity (PWV) in a vessel (Element 200, Fig. 2), 30comprising: 
monitoring a pressure (“106 is preferably a pressure sensor…configured to detect the passage of pulse wave 201”, [0043]) at a first location (210) within the vessel with a first pressure sensor (one element 106, Fig. 6A); 
monitoring a pressure (“106 is preferably a pressure sensor…configured to detect the passage of pulse wave 201”, [0043]) at a second location (211) within the vessel  with a second WO 2017/198813PCT/EP2017/062092 29pressure sensor (other Element 106, Fig. 6A), wherein the second location is spaced from the first location along a length of the vessel by a first distance (“Preferably, data collection devices 106 are separated by a known distance 602”, [0041]);
receiving first pressure data associated with the monitoring of the pressure at the first location within the vessel by the first pressure sensor  (“This embodiment can allow the collection of data at [location]…211”, [0041]);  
5receiving second pressure data associated with the monitoring of the pressure at the second location within the vessel by the second pressure sensor (“This embodiment can allow the collection of data at [location] 210”, [0041]); and 
determining a pulse wave velocity of fluid within the vessel based on the received first and second pressure data (“…and calculate the velocity of [pulse] wave 201 based on the time at which the peak pressure measurement is made at each location 210 and 211 and the known distance 602 between sensors 106 according to equation (1)”, [0045]). 
Sathyanarayana discloses the claimed invention except for expressly disclosing the vessel is a renal artery and the sampling frequency of the 10first and the second pressure sensor is 10 kHz or higher, more preferably, 20 kHz or higher, most preferably, 40 kHz or higher. However, Sverdlik teaches measuring pulse wave velocity using pressure sensors located inside a renal artery (“Some embodiments relate to…measuring arterial stiffness using pulse wave velocity (PWV) measurement method, by using pressure sensors distally and/or proximally to denervation location inside the renal artery”, [165]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for pulse wave velocity determination of Sathyanarayana, with the vessel being a renal artery of Sverdlik, because pulse wave velocity may be a good patient selection criterion for renal sympathetic denervation, as taught by Lurz (Conclusion).
Wood teaches the sampling frequency of a capacitive pressure sensor to be higher than 10 kHz (“the sensor may be a CMUT…sensor…in certain embodiments, a sweep of the transmission frequency measures the resonant frequency of the pressure transducer, which is a function of cuff pressure”, [0024]; the frequency is in the 2.450 GHz center frequency or the 5.800 GHz band (or higher), [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling frequency of the pressure sensors of Sathyanarayana, with the sampling frequency being higher than 10 kHz of Wood, because issues of accuracy must be addressed in order to make a successful pressure sensor, as taught by Cohen ([0017]).
Regarding Claim 11, modified Sathyanarayana discloses the method of claim 9, wherein the pulse wave velocity is determined as D1/Δt (Equation 1, located between [0032] and [0033]), where D1 is the first distance (“If the distance separating locations 210 and 211 is one centimeter…”, [0033]) and Δt is an amount of time between a pulse wave reaching the first location and the pulse wave reaching the second location (The peaks of the pulse wave at locations 210 and 211 at 0.433 and 0.533, respectively, give a difference of 0.1 s, which is then used in Equation 1, [0031-0033]). (It is noted by the examiner that while this equation is used in an embodiment utilizing imaging sequences instead of pressure sensing, Sathyanarayana teaches that the embodiments in Figs. 6A-6B can be used with both imaging-based and sensor-based methods, [0043]).
Regarding Claim 12, modified Sathyanarayana discloses the method of claim 11, wherein an identifiable feature (“peak pressure measurement”, [0045]) of the first and second pressure data is utilized to determine the amount of time between the pulse wave reaching the first and second locations (the velocity of the wave 201 [is calculated] based on the time at which the peak pressure measurement is made at each location”, [0045]; this implies that both time points are known, which means the difference between the time points is also known). 
Regarding Claim 13, modified Sathyanarayana discloses the method of Claim 12, wherein the identifiable feature is at least one of: a 10maximum pressure (“the time at which the peak pressure measurement is made at each location 210 and 211”, [0045]), a minimum pressure, or a slope.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Wood, as evidenced by D. Cohen et al (U.S. Patent No. 4,691,709, hereinafter D. Cohen). 
Regarding Claim 8, modified Sathyanarayana discloses the apparatus of claim 1. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the intravascular device further including: a third pressure sensor coupled to the distal portion of the flexible 25elongate member at a position spaced from the first and second pressure sensors such that the third pressure sensor is configured to monitor pressure within the vessel at a third location spaced from the first and second locations. However, D. Cohen teaches the advantages of adding more than two pressure sensors to the end of a catheter (It can allow for simultaneous measurements of blood pressure at more sites, which can help calculate simultaneous parameters such as blood pressure and blood velocity, Col. 7, lines 27-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a third pressure sensor, which is configured to monitor pressure within the vessel at a third location spaced from the first and second locations, to the distal end of the flexible 25elongate member of modified Sathyanarayana.	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Wood, and further in view of Barnes (U.S. Patent No. US 7,303,530, hereinafter Barnes).
Regarding Claim 2, modified Sathyanarayana discloses the apparatus of Claim 1. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the first pressure sensor and/or the second pressure sensor is a CMUT-on-ASIC pressure sensor. However, Barnes teaches a CMUT pressure sensor (Elements 14 and 16, Fig. 2) integrated with an electronic circuit (“By using a CMUT ultrasound transducer integrated with a pressure sensor and integrated [with]…supporting electronic circuits…”, Col. 8, lines 64-66) for the purposes of measuring blood pressure (“…an affordable blood pressure sensor can be provided”, Col. 8, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Sathyanarayana, with the CMUT-on-ASIC pressure sensor of Barnes, because as stated in Col. 8, lines 66-67 of Barnes, an affordable blood pressure sensor can be made with these materials. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Sverdlik and Wood, and further in view of Barnes (U.S. Patent No. US 7,303,530, hereinafter Barnes).
Regarding Claim 10, modified Sathyanarayana discloses the method of Claim 9. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the first pressure sensor and/or the second pressure sensor is a CMUT-on-ASIC pressure sensor. However, Barnes teaches a CMUT pressure sensor (Elements 14 and 16, Fig. 2) integrated with an electronic circuit (“By using a CMUT ultrasound transducer integrated with a pressure sensor and integrated [with]…supporting electronic circuits…”, Col. 8, lines 64-66) for the purposes of measuring blood pressure (“…an affordable blood pressure sensor can be provided”, Col. 8, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Sathyanarayana, with the CMUT-on-ASIC pressure sensor of Barnes, because as stated in Col. 8, lines 66-67 of Barnes, an affordable blood pressure sensor can be made with these materials. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Wood, and further in view of Lurz. 
Regarding Claim 6, modified Sathyanarayana discloses the apparatus of Claim 1 and a processing system (Element 102, Fig. 1). Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the processing system being further configured to: determine a renal denervation therapy recommendation based on the 15determined pulse wave velocity. However, Lurz teaches the potential of pulse wave velocity as a selection criterion for renal sympathetic denervation (“These results warrant further study of PWV as a patient selection criterion for RSD”, Conclusion). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the processing system configuration of Sathyanarayana, with the using of the measured pulse wave velocity as a selection criterion for renal sympathetic denervation of Lurz.	
Regarding Claim 7, modified Sathyanarayana discloses the apparatus of claim 1 and a processing system (Element 102, Fig. 1). Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the processing system being further configured to: classify a patient based on a predicted therapeutic benefit of renal denervation 20using the pulse wave velocity. However, Lurz teaches the potential of pulse wave velocity as a selection criterion for renal sympathetic denervation (“These results warrant further study of PWV as a patient selection criterion for RSD”, Conclusion). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the processing system configuration of Sathyanarayana, with classifying a patient based on a predicted therapeutic benefit of renal denervation 20using the pulse wave velocity, as Lurz encourages.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Sverdlik and Wood, and further in view of Lurz. 
Regarding Claim 16, modified Sathyanarayana discloses the method of Claim 9. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing determining a renal denervation therapy recommendation based on the determined pulse wave velocity.  However, Lurz teaches the potential of pulse wave velocity as a selection criterion for renal sympathetic denervation (“These results warrant further study of PWV as a patient selection criterion for RSD”, Conclusion). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Sathyanarayana, with the using of the measured pulse wave velocity as a selection criterion for renal sympathetic denervation of Lurz.
Regarding Claim 17, modified Sathyanarayana discloses the method of Claim 9. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing classifying a patient based on a predicted therapeutic benefit of renal denervation using the pulse wave velocity.  However, Lurz teaches the potential of pulse wave velocity as a selection criterion for renal sympathetic denervation (“These results warrant further study of PWV as a patient selection criterion for RSD”, Conclusion). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the method of Sathyanarayana, with classifying a patient based on a predicted therapeutic benefit of renal denervation 20using the pulse wave velocity, as Lurz encourages.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana in view of Sverdlik and Wood, and further in view of Dgany (U.S. Patent No. 6,354,999, hereinafter Dgany). 
Regarding Claim 14, modified Sathyanarayana discloses the method of Claim 9. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing synchronizing activation of the first and second pressure sensors.  However, Dgany teaches synchronizing activation of the first and second pressure sensors (“pressure is measured...simultaneously by two sensors”, Col. 11, lines 46-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Sathyanarayana, with the synchronizing of the pressure sensors of Dgany, because this allows for a time measuring interval to be calculated in order to calculate pulse wave velocity (Col. 11, lines 59-62).	
Regarding Claim 15, modified Sathyanarayana discloses the method of Claim 14. Modified Sathyanarayana discloses the claimed invention except for expressly disclosing the synchronizing being based at least one of: an 30ECG signal, an aortic pressure sensor reading, or a time difference between a pulse wave reaching the first location and the pulse wave reaching the second location. However, Dgany teaches synchronizing pressure measurements based on an ECG signal (“The artificial pressure flow signal may also be synchronized with heart beats…by gating to ECG”, Col. 11, lines 63-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing of the pressure sensors of Sathyanarayana, with the synchronization of Dgany, because similar to the instant application, the point of the synchronization in Dgany is to get a time measuring interval in order to calculate pulse wave velocity (Col. 11, lines 59-62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Kasab et al (US 2017/0303850), which discloses classifying patients based on a predicted therapeutic benefit of renal ablation 20using compliance or pulsatility measurements that indicate the stiffness of a renal artery.
See Mittermayer et al (U.S. Patent Application No. 2008/0228167), which discloses a catheter with multiple pressure sensors on the distal end with predetermined distances from each other.
See the Non-Patent Literature (NPL) to Scalise (“Acute Reduction of Aortic Stiffness in Patients with Resistant Arterial Hypertension as a Marker of Efficacy of Renal Denervation Therapy”), which discloses pulse wave velocity as being a potential marker of the real efficacy of transcatheter renal denervation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/             Examiner, Art Unit 3791                 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791